Opinion of the Court by
Judge Pryor.
The appellee proves the sale and delivery of the mare in controversy to him by James A. Tyree, the original owner. Tyree and Hall both swear that this sale was made, and that the appellee was afterwards in possession of the mare. The proof, however, conduces strongly to show that it was a mere temporary bargain made in order to elude the vigilance of some of Tyree’s creditors. The whole facts of the case were considered by the jury and they seem to have regarded the sale as made in good faith, and' this court when there is evidence upon which to base a verdict will not disturb it, unless it is palpably against the weight of evidence. Tyree’s testimony was successfully impeached, but he is supported by the witness Hall, who stands uncontradicted by any other witness.
Judgment is affirmed.